DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
The following prior art of record cited on the PTO-892 are as follows: 
U.S. 2002/0124176 A1	“Epstein”
U.S. 2022/0029799 A1	“Subudhi”
U.S. 2020/0162455 A1	“Lin”
U.S. 20190190718 A1	“Wease”
Soutar, Colin, et al. "Biometric Encryption: enrollment and verification procedures." Optical Pattern Recognition IX. Vol. 3386. SPIE, 1998.
Epstein discloses a biometric identification mechanism that uses biometric data to generate a biometric key and then uses the biometric key to encrypt and decrypt data. However, Epstein fails to mention that a “hash” is created based on the biometric information relating to the user. Furthermore, Epstein is silent with regards to sending the biometric key to two different parties, more it would illogical to do so because sharing a key is inherently insecure. 
Subudhi discloses creating one or more hashes based on biometric information and for that reason matches at least that aspect of the claimed invention. However, the hashes that are created in Subudhi are merely used for verification purposes and not encryption. Rather, the reverse occurs in that a hash is created by encrypting the biometric information. 
Lin, similar to Subudhi, discloses transmitting biometric data that may be used to generate a hash value which in turn again is encrypted (not used for encryption). The hash value is subsequently decrypted for verification to prove integrity. Again, the hash is not actually used for encryption purposes. 
Wease discloses a system in which a biometric value may include a hash value of a fingerprint, but similar to Lin and Subudhi the hash is merely used for verification (integrity) checks. 
Soutar discloses a biometric enrollment system in which a hash function is used to create an identification code that is subsequently stored in a biometric key (Bioscrypt). The hash value is not used for encryption. 
Therefore, the prior art of record does not teach or suggest individually or in combination the particular limitations listed below as recited in the current claims:
“…a) generating, by a biometrics server, a unique hash based on biometrics information relating to the user; b) sending, by the biometrics server, the unique hash to the client and the application server …  d) encrypting, by the client, a first encrypted token using the unique hash and the unencrypted token; e) sending, by the client to the application server, the first encrypted token; f) encrypting, by the application server, a second encrypted token using the unique hash and the unencrypted token generated by application server …”
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143. The examiner can normally be reached Monday thru Friday, 9:00 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491